Exhibit 10.2

 

China Construction Bank Taipei Branch

Approval Notice

 

Applicant Applied Optoelectronics, Inc. (AOI) Taiwan Branch Unified Business No.
28410552 Responsible Person Chih-Hsiang Lin

 

I. Decision That your company applies for a loan of USD 10 million to our bank
is approved as follows:

 

II. Approved Terms 1. Credit line details No Category Amount/1000 (+/-) Other
Requirements on Interest Rate, Fee, and Amount A

[Category]: Working capital amount

[Subject]: Short-term loan

USD 10,000

(+USD 10,000)

1. Function: working capital

2. Time limit: recycled for 1 year; the maximum duration for each loan is 180
days but shall not exceed 15 working days before the letter of guarantee
expires.

3. Interest rate: NTD: calculated separately for each loan but shall not be
lower than that calculated according to TAIBOR (1 to 6 months) for the
corresponding period plus 0.9% (tax calculated separately); USD: calculated
separately for each loan but shall not be lower than that calculated according
to LIB0R (1 to 6 months) for the corresponding period plus 1.5% (tax calculated
separately). If there is no corresponding TAIBOR or LIBOR, the interest is
calculated according to the latest TAIBOR or LIBOR for a longer period (for
example, the interest of a loan for 120 days is calculated according to the
6-month reference interest rate). LIBOR and TAIBOR are subject to the
information released two days before the loan date.

4. Collateral: Stand-by letter of credit (L/C) issued by a domestic branch of
China Construction Bank with the China Construction Bank Taipei Branch as the
beneficiary. The loan amount cannot exceed 97% of the amount of the stand-by
L/C.

5. Payment method: Pay the interest monthly, and pay back the principal at the
appointed date

6. Other requirements:

(1) The bank makes loans in USD or NTD. When the loan is made in USD, you need
to submit the transaction certificate (such as procurement and sales invoices or
orders) approved by our bank and declare that the transaction certificate is not
use in other financial institutions for other financing. For outward remittance
financing, the invoice or order needs to be submitted to the bank and the bank
allocates the financing fund that is 100% of the invoice or order value directly
to the supplier's account. For export invoice financing, the invoice needs to be
submitted and the bank allocates the financing fund that is 100% of the invoice
value.

(2) The exchange rate between USD and NTD depends on the closing rate two days
before the drawing date (subject to the information released on the website of
Central Bank of the Republic of China (Taiwan)).

(3) If the stand-by L/C is not extended or replaced 20 working days before the
stand-by L/C expires, the amount will automatically become invalid 15 working
days before the stand-by L/C expires. The balance must be totally paid off.

 



 

 

 

2. Miscellaneous terms 1. Before drawing any amount, you should provide us the
Minutes of Board of Directors' meetings, equity structure documents of the
parent company, and a copy of United States passport of the responsible person.
3. If the notice has any mistake, the final approved documents by our bank shall
govern.

 

3. Collateral Details Collateral Appraised Amount Appraisal Date The percentage
of loan granted Maximum Guaranteed Loan Amount set Sequence set Stand-by L/C
issued by a domestic bank     97%      

 

4. Guarantor Name Unified Business No./ID Number Amount of the Promissory Note
Guaranteed Range N/A      

 

Legal Entity Financial Department of CCB Taipei Branch      

 

 

 

 

 

 

 

 



 

